           Case 2:20-cv-00295-APG-VCF Document 11 Filed 06/14/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      BRIT F. AUGBORNE, III,
4
                           Plaintiff,
5                                                      2:20-cv-00295-APG-VCF
      vs.                                              ORDER
6     HDSP, et al.,
7                           Defendants.
8           Before the Court is the Motion for Exemption from Early Mediation Conference (ECF NO. 10).
9           Accordingly,
10          IT IS HEREBY ORDERED the Motion for Exemption from Early Mediation Conference (ECF
11   NO. 10) will be brief in the ordinary course.
12          IT IS FURTHER ORDERED that Inmate Early Mediation, scheduled for June 25, 2021, is
13   VACATED. The court may reschedule the IEM subject to the decision of the Motion for Exemption from
14   Early Mediation Conference (ECF NO. 10).
15          DATED this 14th day of June, 2021.
                                                             _________________________
16
                                                             CAM FERENBACH
17                                                           UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25
